Detailed Office Action

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  

Information Disclosure Statement
The information disclosure (IDS) submitted on 03/01/2021 was filed after the mailing date of the Non-Final on 12/17/2020. The submission is in compliance with the provisions of 37 CFR 1.97 (a statement was made). Accordingly, the IDS has been considered by the examiner.

	
Notice of References Cited
Per applicant’s request in the remarks filed 03/08/2021. The PTO-892 submitted with the Office Action hereto includes recited references JP-03291307 (Takeuchi) and JP-2007196282 (Nishizawa) with the corrected publication dates, but without resubmitted translations.

Response to Amendments  
The amendment filed on 03/08/2021 has been entered. Claims 1 – 21 and 23 – 26 remain pending.  Claims 1 – 18 remain withdrawn as being directed to non-elected inventions as set forth in the Office Action of January 13th, 2020. The amendment to claim 19 finds support in at least Figure 8.
The amendments to claim 19 have overcome the 112(b) rejections previously set forth. The rejections are withdrawn.  


Claim Rejections – U.S.C. §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 19, 21, 23 – 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi (JPH03291307) in view of Kohara (EP0999039, disclosed in IDS 10/09/18)

Regarding claim 19, Takeuchi discloses a powder compact mold and method. Takeuchi disclose in the figure a powder compaction mold comprising a die (12) and upper and lower punches that fit into the die (11 and 13). The powder compaction mold compacts powder in between the punches (14). Takeuchi also discloses a supply pipe and port that is open to a clearance between the lower punch and die (18 and 16) which is used for applying lubrication. 
The die of Takeuchi can be divided into three regions, as shown below. The division of the second region meets the claimed limitation of “wherein the gas intake is open on a surface defining the second region and the gas intake port is arranged at a position adjacent to the third region” and “wherein the clearance in the second region varies in the direction along the sliding contact between the two members”

    PNG
    media_image1.png
    660
    676
    media_image1.png
    Greyscale
   
Takeuchi further teaches the steps of charging powder into the die, the powder is then molded (meeting the compressing the powder between upper and lower dies), and the molded powder is removed by raising the upper and lowering the die (meeting the claimed limitation of a removal step where the die and lower punch are moved relative to each other) [means for solving a problem, middle – bottom]. 

Takeuchi does not disclose that the supply pipe and port are used for venting gas and that the venting takes place during the filling, compaction/molding, and/or removal step.

Kohara teaches a powder compaction apparatus and a method of using/compacting powder [0008]. Kohara further teaches a similar die and punch structure with an upper and lower punch, and die. Kohara also teaches that the lower punch comprises a passage/pipe and supply port for supplying 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method and mold of Takeuchi and used the supply pipe disclosed for both applying lubrication and suctioning gases during the powder filling step as disclosed by Kohara. The suctioning of gases during the powder filling step allows for more uniform powder filling which improves quality and yield of the compact. 

Regarding claim 21, Takeuchi in view of Kohara teaches the invention as applied above in claim 19. Kohara further teaches that the vacuum pump (venting) is turned on when the upper punch comes into the hole [Fig 5 (h) 54; [0060]] and turned off when the upper punch is raised from the die [Fig 5 (i) 54; [0061]], meeting the claimed limitation of claim 21. 
Therefore, it would have been obvious to one of ordinary skill in the art before or at the effective filing date to have taken the method step of turning off the vacuum pump when the upper punch is raised, as taught by Kohara, and applied it to the method and mold of Takeuchi. This would have yielded the predictable result of achieving the powder compact as well as not having the vacuum pump remain on/operating once the seal was broken resulting from the removal of the upper punch’s O-ring. The combination of prior art elements to achieve predictable results is a prima facie case of obviousness (See MPEP 2143.I part A ;  KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976))


    PNG
    media_image1.png
    660
    676
    media_image1.png
    Greyscale
Regarding claim 23 and 26, Takeuchi in view of Kohara teaches the invention as applied above in claim 19. The die of Takeuchi can be divided into three regions, as shown below. The division of the second region meets the claimed limitation of a second region with a center that is widest in the center (claim 23) or a second region that gradually changes (claim 26)



Regarding claim 24, Takeuchi in view of Kohara teaches the invention as applied above in claim 19. The die of Takeuchi can be divided into three regions, as shown below. Given that the language of claim 24 requires that the second region is widest “proximate” the third region, and gradually becomes narrow, the division of the second region meets the claimed limitation of claim 24.

    PNG
    media_image2.png
    921
    731
    media_image2.png
    Greyscale


	
Claims 20 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi (JPH03291307) in view of Kohara (EP0999039, disclosed in IDS 10/09/18) as applied to claim 19 above, and further in view of Goransson (US 6,406,663, disclosed in the OA of 02/04/20 and IDS of 12/31/19).

Regarding claim 20, Takeuchi in view of Kohara teaches the invention as applied above in claim 19. Takeuchi in view of Kohara does not explicitly teach the vacuum pressure that is achieved inside the filling space. 


It would have been obvious to one of ordinary skill in the relevant art before the effective filing date to have taken the molding cavity pressure range taught by Goransson and applied it to the metal die and method of Takeuchi in view of Kohara. Goransson shows that this pressure range leads to a powder compact with reduced entrapped air which improves homogeneity. 



Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 25, the prior art fails to anticipate or reasonably render obvious the cumulative limitations of claim 8. Specifically, with particular attention to the combination of the features of “wherein the gas intake port is open on a surface defining the second region”; wherein “the gas intake port is arrange at a position adjacent to the third region”; and wherein “the clearance in the second region is narrowest proximate the third region and becomes gradually wider toward the first region”. 


Response to Arguments
Applicant's amendment to claim 19 and arguments thereto, filed 03/08/2021, regarding the rejection of claim 19 under 102 in view of Sato (JPS629798) have been fully considered and are persuasive. The examiner agrees that the Sato does not possess the limitation of “the gas intake port is open on a surface defining the second region” and “wherein the clearance in the second region varies in the direction along the sliding contact”. The rejection is withdrawn. 
Further, the rejection of claim 20 under 103 in view of Sato and Goransson (US 6,406,663) as well as the rejection of claim 21 under 103 in view of Sato and Kohara (EP0999039), are withdrawn, as being dependent upon, and thereby requiring, all the limitations of claim 19. 
	

	Applicant’s amendments to claim 19 and arguments thereto, filed 03/08/2021, regarding the rejection of claims 19 and 23 – 26 under 103 in view of Takeuchi (JPH03291307) and Kohara (EP0999039). The examiner agrees that, based on the previous interpretation of Takeuchi, Takeuchi (in view of Kohara) does not teach the currently claimed limitation that the “gas intake port is open on a surface defining the second region” and “the gas intake port is arranged at a position adjacent to the third region”. Therefore, the rejection is withdrawn.
	However, upon further consideration, a new rejection is made in view of Takeuchi and Kohara (and in further view Goransson). 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN POLLOCK whose telephone number is (571)272-5602.  The examiner can normally be reached on M - F (7:30 - 6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272 - 1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/AUSTIN POLLOCK/Examiner, Art Unit 1737                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731